Citation Nr: 0405503	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of 
Hurthle cell carcinoma of the remaining thyroid, as secondary 
to service-connected hyperthyroidism with history of subtotal 
thyroidectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), and has been advanced on the docket.  
38 C.F.R. § 20.900(c) (2003).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
was codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and implementing VA regulations were 
published and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When aggravation of a non-
service-connected disability is proximately due to or the 
result of a service-connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran was granted service connection for 
hyperthyroidism, effective from separation from service in 
January 1946, and a 10 percent evaluation was assigned.  The 
veteran underwent a subtotal thyroidectomy in December 1946.  
The pathology department examined the excised tissue and a 
diagnosis of adenoma, fetal cell type, and thyroid with some 
fibrosis was rendered.  

In July 2001, a left hemithyroidectomy was performed at a VA 
facility to remove a Hurthle cell carcinoma.  The veteran 
contends this carcinoma was caused by his service-connected 
hyperthyroidism with history of subtotal thyroidectomy.  

The veteran has stated that he was treated for his thyroid 
condition at a VA medical facility in January 2001 when the 
condition worsened.  However, there are no recent VA medical 
records prior to the July 2001 surgery in the claims file.  
The RO should obtain these VA records.  The veteran has also 
stated that his VA endocrinologist, Dr. Burmeister, noted 
that it was possible that the Hurthle cell carcinoma was a 
manifestation of the veteran's service-connected disability.  
This statement is not contained in the claims file.  The 
veteran should be provided an opportunity to obtain such a 
statement from Dr. Burmeister.  

Finally, a January 2004 VA outpatient treatment record notes 
that the veteran informed Dr. Depp-Hutchinson that medical 
personnel told him at the time of his surgery in 1946 that 
his thyroid was cancerous.  The physician stated that it 
seemed "more than coincidental" that the thyroid cancer, 
removed from the same area in July 2001, is related.  Again, 
the veteran should be provided an opportunity to obtain a 
more definitive statement from Dr. Depp-Hutchinson.  

The Board notes a VA examination was conducted in November 
2001.  However, the examiner did not have any of the 
veteran's medical records to review nor did he render an 
opinion regarding the etiology of the veteran's Hurthle cell 
carcinoma.  Therefore, another examination and opinion should 
be obtained.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is remanded to the regional office (RO) 
for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any thyroid 
condition, the records of which are not 
already on file.  With his authorization, 
obtain records from each health care 
provider he identifies.  The RO should 
obtain VA treatment records from the VA 
medical facility in DuBois, Pennsylvania, 
specifically any treatment records prior 
to July 2001.

2.  The RO should advise the veteran that 
he should have Dr. Burmeister, Dr. Depp-
Hutchinson, or any other physicians who 
have told him that his Hurthle cell 
carcinoma was caused or aggravated by his 
service-connected hyperthyroidism with 
history of subtotal thyroidectomy submit 
a detailed statement discussing the 
rationale of their medical opinion.  
(Note:  Dr. Depp-Hutchinson already 
submitted a statement on January 7, 2004, 
but he did not explain the basis of his 
opinion, so request that he do so.)

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  This includes requesting 
that the veteran submit all relevant 
evidence in his possession.

4.  After the above development has been 
completed, schedule the veteran for an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any currently 
present thyroid condition.

The examiner should provide a medical 
opinion indicating whether it is at least 
as likely as not that the veteran's 
Hurthle cell carcinoma was 1) caused or 
2) aggravated by the service-connected 
hyperthyroidism with history of subtotal 
thyroidectomy.  If the service-connected 
pathology is not implicated in any 
Hurthle cell carcinoma residuals found, 
that too should be fully explained in 
the record.  The rationale for the 
opinions must also be discussed.  Send 
the claims folder to the examiner, along 
with a copy of this remand, so he/she can 
review the veteran's pertinent medical 
history.

5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If benefit is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before the case is returned to the Board 
for further appellate consideration.  

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




